              Case 2:15-cr-00190-MCE Document 745 Filed 09/01/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   TANYA B. SYED
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-190-MCE
11
                                  Plaintiff,            ORDER GRANTING RULE 35 MOTION
12
                            v.
13
     REMUS ALAN KIRKPATRICK,
14
                                 Defendant.
15

16
            Upon consideration of the United States’s motion pursuant to Rule 35 of the Federal Rules of
17
     Criminal Procedure filed on August 26, 2021 (ECF 742), and for the reasons set forth in the United
18
     States’s motion, the Court GRANTS the United States’s Rule 35 motion. The court’s October 10, 2019
19
     judgment (ECF 539) imposing a sentence of incarceration of seventy-two months shall be reduced by
20
     twelve months to a total term of sixty months. All other aspects of the original judgment shall remain in
21
     full force and effect. The hearing set for September 2, 2021, is hereby VACATED.
22
            IT IS SO ORDERED.
23

24
            Dated: August 31, 2021
25

26

27

28


      ORDER GRANTING RULE 35 MOTION                      1
